      0:20-cv-02375-TMC    Date Filed 01/15/21   Entry Number 14    Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         ROCK HILL DIVISION

Jerome Curry,                        )
                                     )
                   Petitioner,       )      Case No. 0:20-cv-2375-TMC
                                     )
vs.                                  )
                                     )               ORDER
                                     )
Al Cannon,                           )
                                     )
                   Respondent.       )
                                     )

        Petitioner Jerome Curry (“Petitioner”), a state pretrial detainee proceeding

pro se, filed this habeas action using a standard form petition for relief under 28

U.S.C. § 2241. (ECF No. 1). The case was referred to a magistrate judge for all

pretrial proceedings pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule

73.02(B)(2)(e) (D.S.C.). Before the court is the magistrate judge’s Report and

Recommendation (“Report”) recommending that this habeas petition be dismissed

without prejudice and without requiring Respondent to file a return. (ECF No. 9 at

5).

        Petitioner alleges that during his confinement at the Al Cannon Detention

Center, his Constitutional rights were abridged when he was denied, among other

things, access to a shower, medical and mental health treatment, use of a phone,

and recreation time. (ECF No. 1 at 6–7). Petitioner further claimed he was
    0:20-cv-02375-TMC       Date Filed 01/15/21   Entry Number 14     Page 2 of 4




impermissibly placed in lockdown, forced to eat in his cell without explanation

and forced to sleep on the floor without a mat. Id. at 7–9. Additionally, Petitioner

alleges he was being held on unconstitutionally excessive bail. Id. at 2. As a result

of these alleged constitutional injuries, Petitioner seeks to be released from the Al

Cannon County jail and either allowed to remain free on a “PR bond . . . until [the]

court date” or transferred to a different facility. Id. at 13. Petitioner raised these

same claims in a previous habeas action that the court summarily dismissed

without prejudice and without issuance and service of process. See Curry v.

Cannon, No. 0:20-cv-2374-TMC, 2020 WL 6281520, at *2 (D.S.C. Oct. 27,

2020).

         The magistrate judge subsequently issued the Report finding that Petitioner

was seeking habeas relief based on claims challenging the conditions of his

confinement. (ECF No. 9 at 3). The magistrate judge concluded that Petitioner’s

conditions of confinement claims fail to state a claim upon which habeas relief

could be granted and that these claims are frivolous because they are duplicative

of previously rejected claims. Id. at 4. With respect to Petitioner’s excessive bail

claim, the magistrate judge determined that Petitioner is inviting the federal courts

to interfere with state criminal proceedings in which Petitioner could raise the

excessive bail issue. Id. at 4–5. Petitioner was advised of his right to file




                                          2
    0:20-cv-02375-TMC       Date Filed 01/15/21   Entry Number 14     Page 3 of 4




objections to the Report, but he has not done so and the time for filing objections

has lapsed. Id. at 7.

        The Report has no presumptive weight and the responsibility to make a

final determination in this matter remains with this court. See Wimmer v. Cook,

774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–

71 (1976)). In the absence of objections, this court is not required to provide an

explanation for adopting the Report. Greenspan v. Brothers Prop. Corp., 103 F.

Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200

(4th Cir. 1983)). Rather, “in the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must ‘only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 Advisory Committee’s note).

        Having reviewed the Report and finding no clear error, the court agrees

with, and wholly adopts, the magistrate judge’s conclusions and recommendations

in the Report (ECF No. 9), which are incorporated herein by reference. Therefore,

this case is DISMISSED without prejudice and without requiring Respondent to

file a return.




                                           3
     0:20-cv-02375-TMC      Date Filed 01/15/21   Entry Number 14     Page 4 of 4




      Additionally, as the magistrate judge noted, the disposition of this action will

constitute a “strike” for purposes of 28 U.S.C. § 1915(g) as a result of the duplicative

and frivolous nature of Petitioner’s action.

      IT IS SO ORDERED.

                                               s/Timothy M. Cain
                                               United States District Judge
Anderson, South Carolina
January 15, 2021


                        NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           4
